DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1 line 9, the phrase “each bearing detents” is unclear.  As written each panel bear detents plural which does not appear to be supported as panel 60 only appears to have a single detent.  The phrase should be replaced with “each bearing at least one detent”.   
With regards to claim 1 lines 9-11, the disclosure how the cartridge is connected to the handle is unclear.  As written, there is not any part of the handle in the recess which is not supported.  For example, there does not appear to be a time where the panels are not in the recess and, since the recess is claimed, a relationship where the panels are in the recess must be acknowledged because it is the only way it is supported.  On lines 9-10, the phrase “each bearing detents (62, 66) adapted to engage 
With regards to claim 1 lines 15-16 and line 19 and claim 8, the phrase “pushes against the opening portion (52)” is unclear.  Earlier in the claim, the opening portion is disclosed as having a rim 54.  Using Figure 8, rim 54 is the only part of the connector that can be pushed by second ejector structure 80.  It is unclear what structure allows for the second ejector to push another part of the opening portion in the presence of the rim.  Applicant has two options: 
1) On line 7 of claim 1, delete the phrase “having a rim”.  Amend claim 9 to incorporate the phrase “the opening portion having a rim”.
2) In claim 1 lines 15 and 19, replace the phrase “pushing against the opening portion” with “pushing against the rim of the opening portion”.  Amend claim 8 to replace the phrase “contacts the opening portion” with “contacts the rim of the opening portion”.
Claim 2 recites the limitation "the distal end portion of each leg" on line 3.  There is insufficient antecedent basis for this limitation in the claim.  On line 2, the phrase “with legs (44) disposed” should be replaced with “with legs (44) defining the distal end portion (46) disposed”.  On line 3, the phrase “the distal end portion (46) of each leg” should be replaced with “the distal end portion (46) defined by the legs”.
With regards to claim 9, the phrase “contacts the rim” is unclear.  Claim 1 discloses both the second ejector and the rim but is clear that the second ejector contacts the opening portion in a way unrelated to the rim.  How can the second ejector 
Allowable Subject Matter
Claims 1-6, 8, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 12-8-21 have been fully considered but they are not persuasive.  With regards to the second ejector and the rim, it is unclear what structure allows for the second ejector to engage a part of the opening portion that is not the rim?  The specific contact may be an option but it is the only contact understood.  The Examiner has suggested language above to overcome.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Daniel Prone/
Primary Examiner, Art Unit 3724